Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“system” and “unit”, see MPEP2181 (I)(A))) that is coupled with functional language (“radar”, “radar sensor” and “control”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “radar system” and “radar sensor unit” in claims 1 and 11 and “control unit” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because a storage media by itself is per se non-statutory if transitory (MPEP2106.03(I)).  The storage media must be non-transitory.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-19 are directed to a method of and system for, estimating the velocity of a target in a horizontal plane using a host vehicle equipped with a radar. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a radar system and do not result in an improvement in the functioning of the radar system or to another technology. For example, both the independent method and system recite data collection steps, namely emitting a radar signal and determining, from a plurality of radar detection measurements with each radar detection point comprising an azimuth angle and a range rate which constitutes mere data collection which cannot make an otherwise non-statutory claim statutory.  Cybersource Corp. v. Retail Decisions, Inc, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  The remaining steps set forth in the independent claims provide mathematical manipulation of the collected data, namely, determining a compensated range rate, an estimation  of first and second components of the velocity profile equation, determining an estimation of the velocity profile equation, determining a residual of the estimation of the velocity profile equation, determining an estimation of the velocity and not determining from a further iteration of the estimations of the first and second components if at least one statistical measure meets a threshold condition.  All of such determinations are mathematical manipulation of the radar data collected. The computational steps being performed in independent claims 1 and 11 and subsequent claims 2-10 and 12-19 are merely well known mathematical operations being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). and Alice. Id. at 217—18 (citing In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” (Id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). 
Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Claim(s) 1-19 recite a series of steps, and, therefore, are processes. 
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
It is determined that claim(s) 1-19 are directed to an abstract idea, and, particularly, “to a method estimation of the velocity of a target in a horizontal plane using a host vehicle equipped with a radar system…”   As recited in claim(s) 1-19, the independent claims provide mathematical manipulation of the collected data, namely, determining a compensated range rate, an estimation  of first and second components of the velocity profile equation, determining an estimation of the velocity profile equation, determining a residual of the estimation of the velocity profile equation, determining an estimation of the velocity and not determining from a further iteration of the estimations of the first and second components if at least one statistical measure meets a threshold condition . 
Under the 2019 Guidance mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claim(s) 1-19 falls within this grouping.
It is determined that the independent claims 1 and 11 provide mathematical manipulation of the collected data as discussed above. The dependent claims 2-10 and 12-19 provide more specific variations on the limitations set forth in the independent claims.  Thus, claim 2 further limits claims 1 and 12 by not doing further iterations of the iteratively reweighted least square methodology if at least one statistical measure meets a threshold condition.  Claims 3 and 13 determine the statistical measure using a diagonal matrix.  Claims 4 and 14 do not determine the estimations of the first and second components of the velocity profile equation are not determined from a further iteration of the iteratively reweighted least square methodology if at least one statistical measure representing the weights meets a threshold condition. Claims 5 and 15 provide that the statistical measure is based on the mean of the weights.  Claims 6 and 16 have the estimated dispersion of the residual being represented by a square root of a particular formula.  Claims 7 and 17 have the estimated dispersion being represented by the sum of the individual estimated dispersions of the estimated dispersions of the first and second components of the velocity profile equation. Claims 8 and 18 have the estimated dispersion of the estimations of the first and second components of the velocity profile being represented by the trace evaluated on the basis of recited formulas. Claims 9 and 19 have the predefined dispersion of the range rate being given by a specification of the radar sensor unit.  Claim 10 uses a computer readable storage device to carry out the method of claim 1 and uses the estimation to control the vehicle using the velocity estimation.  
Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claim(s) 1-19 recite(s) an abstract idea.  Furthermore, the insert mathematical particulars of the limitations, as drafted, are respective processes that under the broadest reasonable interpretation cover performance of the limitation in the human mind.
A mere recitation of a generic radar system component performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claims 1-19 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.
 	Therefore claim(s) 1-19 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from the radar system and radar sensor unit, the only additional element that is recited in claim(s) 11-19 is the host vehicle in accordance with Step 2A Prong two (a) and (b).  The host vehicle does not perform the method recited; it merely carries the radar system and radar sensor unit which gather and then analyze the data. 
As such, the additional limitation is/are insignificant extra-solution activity to the judicial exception.  Accordingly, this/these element(s) do/does not integrate the judicial exception into a practical application of the exception.
It has been determined that all claim elements are directed to the mathematical manipulation of data by a radar system and do not result in an improvement in the functioning of the computer or to another technology. But even if the recited insert invention type process, apparatus, etc.  could be used in the field of radar technology, claim(s) 1-19 dos not recite any limitation that even generally links the use of the host vehicle, radar system or radar sensor unit in particular with in relation to mathematical operation and the judicial exception to the field of insert particular technology here.
Additionally claims 1-19 do not pertain to an improvement to the functioning of the “radar system.” See MPEP § 2106.05(a). The specification indicates the process is performed on a computer (para. 0008) but the specification does not indicate that the process claimed actually improves the performance of said computer.   Accordingly, the Specification indicates that the computer system, etc. can be generic devices. Absent evidence to the contrary, claims 1-19 merely use a computer component of a radar system as a tool to perform the abstract idea. See MPEP § 2106.05(f).
Since the additional element(s) in claim(s) 1-19 fail to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. As set forth above it has been concluded that claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
Applicant’s disclosure does not provide evidence that the additional element(s) recited in claims 1-19 (i.e., the claim element in addition to the claim elements that recite an abstract idea) are sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit which indicated that itt has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).  Also, the radar system, radar sensor unit recited in claims 1-19 merely use a computer as a tool to perform the abstract idea. The application of the abstract idea using generic computer or radar components does not transform the claim into a patent-eligible application of the abstract idea. Id.
Accordingly, claims 1-19 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 (claim 11 has equivalent language) recites, in the pertinent parts, “…radar sensor unit adapted to receive signals …in one measurement time instance…” and later “…a plurality of radar detection measurements captured by said radar sensor unit…”.  If the plurality of measurements is made in the one measurement time instance, how is this achieved, over angle or over range?  
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, claims 1 and 11 both recite us and vs  as first and second velocity components, respectively.  However, the specification provides that the components are the longitudinal and lateral velocities whereby the claim language is broader than the specification and thus is not supported thereby. 
Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the “statistical measure” of claims 1 and 11 is redefined in claims 2, 4, 12 and 14 whereby those claims no longer include the limitations of claims 1 and 11. 
Claims 1, 2, 4, 10,  11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All of these claims recite “a threshold condition”.  It is unclear if these recite the same threshold condition or different threshold conditions.  Appropriate correction/explanation is required.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “a vehicle”.  It is unclear if these recite the same as the host vehicle or is different from the host vehicle recited in clam 1.  Appropriate correction/explanation is required.
Further, the claims recite the limitations: 
"the velocity" in claim 1, lines 1, 41; claim 11, lines 1, 29; 
“the sensor unit” in claim 1, lines 10, 16, 17; “claim 11, lines  10, 14, 15;
“the velocity profile equation” in claim 1, lines 19, 20, 23, 27, 33-34, 36-37, 40; claim 2, line 2; claim. 4, line 2; claim 7, lines 2-3; 4-5; claim 8, lines 2-3; claim 11, lines 16, 17-18, 22, 24, 25-26, 28; claim 12, line 2; claim 14, line 2, claim 17, line2-3, 4-5; claim 8, lines 2-3; 
“the difference” in claim 1, lines 38-39; 
“the iteratively reweighted least squares methodology” in claim 1, line 41; claim 2, lines 3-4; claim 4, lines 3-4; claim 11, line 41; claim 12, lines 3-4; claim 14, lines 3-4;
“the deviation”, in claim 1, line 43, 46; claim 11, lines 34, 36; 
“the linear dependency”, claim 2, line 4; claim 3, lines 2-3; claim 12, line 4; claim 13, lines 2-3;
“the detection points”, claim 3, line 2; claim 13, line 2;
“the determinant”, claims 3 and 13, line 2;
“the mean”, claims 5 and 15, line 2;
“the square root”, claim 6 and 16, line 2;
“the first derivative”, claim 6 and 16, lines 6
“the number”, claims 6 and 16, line 7;
“the sum”, claim 7 and 17, line 3;
“the individual estimated dispersions”, claims 7 and 17, line 3;
“the trace”, claims 8 and 18, line 3; 
“the square”, claims 8 and 18, line 13; and
“the predefined dispersion”, claims 9 and 19, line 1.
There is insufficient antecedent basis for these limitations in the claims.

Allowable Subject Matter
Claims 1-19 contain allowable subject matter whereby those claims can be allowable if the rejections under 35 USC 101 and 112 are overcome.  
The following is a statement of reasons for the indication of allowable subject matter.  In the context of the claims, there is no teaching or suggestion in the art of record for the specific method steps as described in claims 1 and 11 for a robust estimation of the velocity of a target from a host vehicle. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Alland et al. (US Pat 6202027) provides for an accurate determination the travel path of a host vehicle. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648